PATTERSON, Judge.
The appellant challenges his judgment and sentence for armed burglary and grand theft. We find no error requiring reversal with regard to the appellant’s convictions and therefore affirm. However, since the trial court improperly imposed certain costs and probation conditions, we strike those portions of the appellant’s sentence.
The following special conditions of probation were not announced at sentencing and must be stricken: the portion of condition 3 which prohibits the appellant from possessing or carrying weapons, Fitts v. State, 649 So.2d 300 (Fla. 2d DCA 1995); condition 5 which prohibits the use of intoxicants to excess, Tomlinson v. State, 645 So.2d 1 (Fla. 2d DCA 1994); and condition 8 which requires the appellant to pay for random drug testing, Williams v. State, 655 So.2d 1205 (Fla. 2d DCA 1995).
The $2 cost the trial court imposed pursuant to section 943.25(13), Florida Statutes (1993), was not announced at sentencing and must be stricken. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We also strike the $33 cosVfine since the trial court failed to cite statutory authority for the cost. Barnes v. State, 658 So.2d 538 (Fla. 2d DCA 1995).
Affirmed in part. Reversed in part.
THREADGILL, C.J., and BLUE, J., concur.